Citation Nr: 0319157	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-01 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected left foot tender plantar calluses, pes planus, 
plantar fasciitis and metatarsalgia, currently evaluated as 
10 percent disabling.

2.  Entitlement to service connection for a right foot pes 
planus.

3.  Entitlement to service connection for knee disabilities, 
to include as secondary to the service-connected left foot 
disorder.

4.  Entitlement to service connection for low back 
degenerative disc disease (DDD), to include as secondary to 
the service-connected left foot disorder.


                                                    
REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States




                                        ATTORNEY FOR THE 
BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1971.  

This appeal arose from an October 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  This decision was confirmed and 
continued by a rating action issued in October 2000.

The issue of entitlement to an increased evaluation for the 
service-connected left foot tender plantar calluses, pes 
planus, plantar fasciitis and metatarsalgia will be subject 
to the attached remand.


                                             FINDINGS OF FACT

1.  The evidence does not show that the veteran suffers from 
a right pes planus which had its onset in service.

2.  The evidence does not show that the veteran suffers from 
knee disorders which had their onset in service, or from 
arthritis that manifested to a compensable degree within one 
year of discharge, or which are etiologically related to the 
service-connected left foot disability.

3.  The evidence does not show that the veteran suffers from 
low back DDD which had its onset in service, or which is 
etiologically related to the service-connected left foot 
disability.


                                            CONCLUSIONS OF 
LAW

1.  Right foot pes planus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002).

2.  Chronic knee disorders were not incurred in or aggravated 
by service, may not be presumed to have been so incurred, and 
are not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309, 
3.310(a) (2002).

3.  A chronic low back disorder, to include DDD, was not 
incurred in or aggravated by service, and is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309, 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that his right foot, knee and low 
back disorders are all related to his period of service.  He 
has stated that he was seen for right foot complaints in 
service.  He has also argued that his knee and low back 
problems are directly related to his service-connected left 
foot disorder.  Therefore, he believes that service 
connection should be awarded to these disorders.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.




Factual background

Right foot

A review of the veteran's service medical records reveal no 
references to right foot complaints.  The April 1967 entrance 
examination and the discharge examinations performed in 
January 1969 and July 1971 contained no mention of any 
disorder of the right foot.  Significantly, pes planus was 
not diagnosed in service.

During a VA examination conducted in February 1990, the 
veteran complained of painful feet.  However, the examination 
was within normal limits.

The veteran was treated by VA on an outpatient basis by VA 
between 1994 and 1999.  These records showed diagnoses of 
plantar fasciitis and plantar keratoses on the right foot.  
On March 19, 1999, he had a severe intractable plantar 
keratosis on the right third metatarsal head.

VA examined the veteran in September 1999.  He stated that he 
had had foot pain in service.  The examination revealed mild 
pes planus deformity and no callosities.  An x-ray showed 
osteoarthritis of the first metatarsalphalangeal joint of the 
right foot.

Lay statements received in July 2000 noted the veteran's 
complaints of foot pain.  This pain often interfered with his 
working.

Knees

At the time of his entrance examination, conducted in April 
1967, the veteran's knees were normal.  In February 1969, he 
was involved in a motor vehicle accident; he suffered several 
injuries, including a contusion of the right knee.  In April 
1969, he complained of pain in both of his knees.  There was 
no swelling and range of motion was from 0 to 140 degrees.  
There was no muscular atrophy and the McMurray's sign was 
negative.  The duck-walk was normal.  Collateral ligaments in 
both knees were intact and the Drawer sign was negative.  It 
was concluded that there was no derangement.

The veteran was examined by VA in February 1990.  He offered 
no complaints about his knees.  The orthopedic examination 
was within normal limits.

The veteran was treated by VA on an outpatient basis.  In 
March 1998, he complained of left knee swelling; an x-ray 
confirmed left suprapatellar effusion.  In July 1998, he 
reported right knee pain.  He stated that he worked as a file 
clerk, which required a lot of squatting.  There was crepitus 
in extension and a positive bulge test.  The knee was noted 
to be stable.  Patellar bursitis was diagnosed.  

VA examined the veteran in September 1999.  He stated that he 
had hurt his knees because of the constant squatting required 
of him by his job as a file clerk.  There was effusion 
bilaterally and both knees displayed range of motion of 0 to 
135 degrees.  The ligaments in both knees were intact.  Both 
knee joints had moderate patellofemoral crepitus at terminal 
extension.  The neurovascular status was intact in both 
knees.  An x-ray of the left knee showed early patellofemoral 
arthritis; the right showed bipartite patella and early 
patellofemoral arthritis.  The examiner than rendered an 
opinion that the knee disorders were not related to the 
service-connected left foot disability.

Following this examination, the veteran continued to seek 
treatment from VA.  In June and August 2000, he indicated 
that his knee joints were quite bothersome.  In August, a VA 
physician stated that the veteran's knee pain could be 
related to the way he walks due to his metatarsalgia of the 
left foot.

Low back

At the time of the veteran's entrance onto active duty, his 
back was normal (see the April 1967 entrance examination 
report).  In February 1969, he was involved in a motor 
vehicle accident.  While he suffered numerous injuries, these 
were mostly to the facial area; there was no mention of a low 
back injury.  In January 1970, he complained of cervical 
spine pain; however, no mention was made of any low back 
complaints.  In June 1971, he complained of pain in the right 
back.  The July 1971 separation examination did not note any 
complaints about the back and the objective examination was 
normal.

The veteran was examined by VA in February 1990.  He did not 
mention his low back and the orthopedic examination was 
negative.

VA outpatient treatment records note that the veteran 
reported back pain in 1997.  An x-ray revealed mild posterior 
disc space narrowing at L5-S1.  Mild DDD of the lumbar spine 
was diagnosed.

VA examined the veteran in September 1999.  He stated that he 
had injured his back while lifting files at the VA Medical 
Center (he works as a file clerk).  He reported sharp, 
intermittent low back pain, which was worsened by prolonged 
standing or walking.  The objective examination found mild 
lumbar paraspinal muscle spasms.  He had pain to palpation at 
the L5-S1 area.  Forward flexion was to 50 degrees; side 
bending was to 20 degrees; extension was to 20 degrees; and 
rotation was to 20 degrees.  Straight leg raises were 
negative.  An x-ray showed L4/5 and L5/S1 early DDD.  The 
examiner opined that the DDD was part of the normal aging 
process and was not related to the plantar fasciitis.  A 
causal relationship between the service-connected left 
callosities and the low back DDD was also not found.

Following this examination, the veteran sought treatment from 
VA for his low back complaints.  In August 2000, a VA 
physician stated that the veteran's back pain could be 
related to the way he walks due to the metatarsalgia of the 
left foot.

Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be .... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 and 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  In this case, these duties 
have been met.

While not specifically referencing the VCAA, the veteran was 
sent correspondence in November 2000, which informed him of 
what he had to show to establish entitlement to his claims.  
It also informed him of the evidence and information that 
would be obtained by VA and what information he needed to 
provide to support his claims.  In February 2002, he was sent 
a SSOC which contained the post-VCAA regulations.

Therefore, it is found that the veteran has been informed of 
the evidence and information necessary to substantiate his 
claims.  He was notified of what evidence and information VA 
would obtain and of what evidence and information he needed 
to provide to substantiate his claims.  It appears that all 
relevant evidence has been obtained as to the service 
connection claims and appropriate examinations performed.  
For these reasons, further development is not needed to meet 
the requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Discussion

Right pes planus

After a careful review of the evidence of record, it is found 
that entitlement to service connection for right foot pes 
planus is not warranted.  While this condition was found in 
the late 1990's, well over 20 years after his separation from 
service, there is no suggestion in the record that pes planus 
was present in service.  The veteran has alleged that he was 
treated for right foot pain while in service; the objective 
records do not substantiate this claim.  Since no disease or 
injury was present in service, his recently diagnosed pes 
planus cannot be found to have been present during service.

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for right pes planus.

Knee disorders

After a careful review of the evidence of record, it is found 
that entitlement to service connection for knee disabilities 
is not warranted.  The service medical records do show that 
the veteran suffered a contusion to the right knee during a 
motor vehicle accident in February 1969.  In April 1969, he 
complained of bilateral knee pain; no disability was 
diagnosed.  The question that must be answered is whether 
these complaints warrant finding that the veteran developed a 
chronic knee disability as a result of these complaints.  The 
Board finds that the evidence does not support a finding of 
chronicity.  After the veteran's complaints in 1969, he made 
no further reference to his knees during his remaining two 
years of service.  He then made no complaints about his knees 
until the late 1990's, well over 20 years after his discharge 
from service.  The silence of these records argues against 
finding that the acute complaints made in service resulted in 
the development of a chronic knee disorder.  Moreover, while 
osteoarthritis was found in 1998, there is no indication that 
degenerative changes were present to a compensable degree 
within one year of his separation.

The veteran has also argued that his knee complaints are 
related to his service-connected left foot disorder.  
However, the Board notes that at the time of the September 
1999 VA examination, the veteran had indicated that his knee 
problems had begun after the constant squatting he must do as 
part of his job as a file clerk.  The VA examiner in 
September 1999, after reviewing all the evidence of record, 
opined that the veteran's knee complaints were not related to 
the service-connected left foot disorder.  The Board has 
taken note of the September 2000 notation from a VA physician 
which stated that the knee pain could have been related to 
the service-connected left foot disorder.  However, this 
statement is speculative in nature as evidenced by use of the 
word "could" and in any event, pain is not a disability for 
VA purposes.  While the veteran has expressed his opinion 
that his knee disorders are related to the service-connected 
left foot disability, he is not competent, as a layperson, to 
render an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claims for service connection for 
bilateral knee disabilities.

Low back DDD

After a careful review of the evidence of record, it is found 
that entitlement to service connection for DDD of the low 
back has not been established.  The evidence of record does 
show one reference to pain the right back in June 1971.  The 
veteran had been involved in a motor vehicle accident in 
February 1969; however, there had been no reference at that 
time to any injury of the low back.  The question arises as 
to whether the complaint of pain in service indicates that 
the veteran developed a chronic low back disorder.  The Board 
finds that chronicity has not been established in this case.  
Initially, it is noted that there was only one complaint of 
back pain made in service; the July 1971 separation 
examination indicated that the spine was normal.  There was 
then no mention of back complaints until the late 1990's, 
well over 20 years following his release from active duty.  
The silence of these records argues against a finding that 
the one acute complaint in service constituted the onset of a 
chronic low back disability.  While DDD was found in 1997, 
there is no indication that this disorder was linked to 
service.  

Finally, the veteran has asserted that his low back DDD was 
caused by his service-connected left foot disorder.  
Interestingly, at the time of the September 1999 VA 
examination, the veteran had stated that his back pain had 
started after lifting files at work.  The examiner, after 
reviewing the entire record, opined that the low back DDD was 
not related to the veteran's service-connected left plantar 
fasciitis or callosities.  The Board has noted the August 
2000 notation that the veteran's left foot disability 
affected his walk, which could have caused his low back pain.  
However, as mentioned previously this statement is 
speculative in nature and pain is not a disability for VA 
purposes.  Therefore, more probative weight will be attached 
to the September 1999 VA opinion that there is no causal 
relationship between the veteran's left foot disorder and the 
low back DDD.  The veteran has expressed his belief that such 
a relationship exists; however, as a layperson, he is not 
competent to render an opinion as to medical causation.  See 
Espiritu, supra.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for DDD of the low back.


ORDER

Service connection for pes planus of the right foot is 
denied.

Service connection for knee disorders is denied.

Service connection for a low back disorder, to include DDD, 
is denied.



REMAND

The veteran has contended that his service-connected left 
foot tender plantar calluses, pes planus, plantar fasciitis 
and metatarsalgia is more disabling than the current 
disability evaluation would suggest.  However, it is noted 
that this condition has not been examined by VA since 1999.  
As a consequence, the record does not contain an adequate 
picture of his current degree of disability.

Under the circumstances, this case is REMANDED for the 
following:

1.  The veteran should be afforded an 
examination of the left foot tender 
plantar calluses, pes planus, plantar 
fasciitis and metatarsalgia.  The claims 
folder should be reviewed prior to the 
examination and the examiner is asked to 
indicate in the examination report that 
the claims folder has been reviewed.  The 
examination should indicate whether the 
veteran has severe pes planus of the left 
foot, with objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities.  A complete 
rationale for any opinions expressed must 
be provided.

2.  The RO should then readjudicate the 
claim.  If the claim continues to be 
denied, the veteran should be provided 
with a supplemental statement of the case 
and an opportunity to respond.  The case 
should then be returned to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



